OFFICE    OF THE   ATTORNEY     GENERAL       OF TEXAS




                                            Baroh 1, 1930


Bon. rred 8rlmaa
Dirtriot Attorney
Longvlor,   Texar




              “It any ottlorr     of any OOunty..e,
      rball broom0 la any mannor poounluily
      lntrr*rtd      la any eontraotr    rub by ruoh
      oountf,r..rthrough       It8 allentm, or other- . .
      w110, tar the oonrtruotiorr       or rapair   ot
      lnr brldgr, road        rtrwt, alloy or house,
      or any othor war i unabortakrn by luo hoounty,
      .,..shall     Moore . lntorootod   i8 ant bid




                                            .   _ ,.., c _, .   -   .~   -
                                                .
                                               ,
                                                    .




Roa,.Prod 3rlmaaa. Yarob 1, 1939, Pa@                           8



     or     proposal for sooh work or la the putabme
            ~10 ot sayt~lq, 72660 tor or oa rooount
     ::     suob oountf, . . .or who shall oontmet tor
     or     reorlrr      ray monq       or property,  of the
     reprssrntrtlrr           or dttrr,     or  any moluamt
     or advantage          ~hatsowo?        in oonslderatloo ot
     suoh b14, proposal, oontraot, porohase                            or
     salo, ha shall  ba fined not less than                           flit7
     nor more tran flre hundnd dcllars.*

           Thr toregoing statutes    arr 86666  apoa  som4
pub110 polioy. 'Iho objeot 1s to lnsuro to th e      loumtr
strlot fldellty upon the part     of tho86 rho mm     6 ita
tlsoal rftrlrs. The rule prohlbltlag      pobllo ot f loom
froa belag lnterrsted In publlo oontraots should be
sorupulous~~ lafor666~

             The authoritloo are praatioally uaaalmous to
the offrot    that the offloor to be 113ble, mumt bare an
interest (dlnotly     or ladlrootl 1, la the rubfeat -utter
ot tha aontraot. A r6Sote aoat 1ngrnot~rlll     aot bring
#aid oftlarr    within the statutos~

          The Toxss rule 18 roll ltate4 la Taus                                   Jurlo-
prudenae, a6 follws~

          *An oftloer 1s prcblb~ted rroa l   atlna
     ln k-is offlalrl aapaoitg as to aattorr   In
     chloh ha has so intOr#ot~ Cons louour exam-
     plrs of saoh prohlbltlons are t ! 060 whloh
     forbidr.~.~ember6 of the oomsl6slon6r6~ oourt
     from ooa6ldrrat~oa of lnr olala la vtiloh thy
     are lntwortrd.    But to oomo rlthla the   rule
     tho     Otfioer’6       lntere#t       must        b6   dlreot   and
     aertala; ho 16 not dlsqualltlrd by an allo@
     soaetary.~ntrtest rbloh 1s at most oootla-
     gent, ind may dot 16 tr o tlxlst at rll.o
     34 tax. fur. 499, 878.                  \
               Corpus     Jut16    stator     the law to BOX                  1

               *A peoualary lntrnst                     lo the aoatraot
     blreot      or lndlrogt 18 hold to oow rlthln
      tbo     prohlbitlon....Aa lntor66t to laralldato
      the     oontraot     qurt     k   o f l p a r so na l or         prltato
                               .
                                .
                               .
                              .




Ron. ?rod Jrlmaa, Yaroh 1, 1939\ P6(o 3
     .

     nature.,..It must ba an latrrrst la
     jrot mtter  ot tha ooatraot ltselt 66 als-
     tfnguiSh@d irOt6OUtS~dO 1IitOrO6t6Of the....
     offloor lnoldratally aftrated by the makfn(j
     ot the ooatraot." 44 0. Se OS, para,  81%.

           Ia thr OikSOof bity of Gdlaburg vs ~1116, 60
m (,8d)99 the Coain1661oaOt Apprals la 6 rotailer'r
6otion a&a Inut thr 6lty iOr a talanoo duo on 6n opaa
roaount, held the question of whrthrr a olty aomm~srloa-
lr rho  sold 6uppll66 to rat611 dealerr, and rho sold
suoh 0up911a6 to t:r  retailor brlnglog the lotloa, ~68
a taot qu~#tiOa, tfnally dotorelaable oaly by 611 th6
lttondrnt olroun6taa00se   It traud aad oollu6loa ooul4
b6 6hown, tho oontraot would b6 M illegal oni.
           PrCm the author1t166 quoted, supra, 10 are Of
oplaloo the aounty would not be praoludad from aoklng
puroha6e6 from the t1111ag statioa in $uest1oa, aad that
therm would be no rlolatioo ot rlthor statute  you olta,
unle66 aollusloa and traud  be provable as to the ocm-
al66lonor lftootrbr

                              Vary truly   gourr